Citation Nr: 0413334	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a dental disability 
for compensation purposes.

2.  Entitlement to service connection for a dental 
disability, to include replaceable missing teeth numbered 7, 
8, 9, 10, 16 and 20, for VA outpatient dental treatment 
purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1940 to 
September 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran filed a notice of disagreement also with regard 
to the August 2002 RO determination relative to hearing loss, 
and he was provided a statement of the case in October 2002.  
However, in his December 2002 substantive appeal, he 
indicated that he was only appealing the denial of service 
connection for a dental disorder.  Therefore, the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss is not in appellate status and was not certified to the 
Board.  It will not be addressed in this decision.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in February 2004.  He failed to 
report.  

A motion to advance this case on the Board's docket, which 
was received by the Board on April 27, 2004, was granted by 
the Board on April 29, 2004, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).

The Board notes that in his January 2002 hearing loss claim, 
the veteran also appeared to be requesting service connection 
for tinnitus.  This issue has not been adjudicated by the RO 
and is not currently before the Board.  It is referred to the 
RO for appropriate development.  

The issue of entitlement to service connection for a dental 
disability, to include replaceable missing teeth numbered 7, 
8, 9, 10, 16 and 20, for VA outpatient dental treatment 
purposes is the subject of a Remand below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for compensation purposes 
has been obtained and the duties to inform and assist have 
been met.

2.  The preponderance of the competent and probative evidence 
of record fails to establish that the veteran has a dental 
disability, for VA compensation purposes, etiologically 
related to service.  


CONCLUSION OF LAW

A dental disability, for VA compensation purposes, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.381 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters 
apprised the veteran of the information and evidence needed 
to substantiate his claim for entitlement to service 
connection for a dental disability for VA compensation 
purposes.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  In particular, in a November 2003 
letter, the veteran was informed of the enactment of the VCAA 
and was advised to identify any evidence in support of his 
claim that had not been obtained.  The letter further 
informed him that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit concluded that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, 
the President signed a technical amendment to clarify that 
the time limitations for submitting evidence in the VCAA do 
not prevent VA from issuing a decision before expiration of 
that time period.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____).  

In the present case, a substantially complete application was 
received from the veteran in April 2002.  Thereafter, in a 
decision dated in August 2002, the claim was denied.  As 
fully discussed above, only after this decision was 
promulgated, did the AOJ, in November 2003, provide VCAA 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the veteran did not identify any additional evidence that was 
to be obtained prior to the transfer and certification of his 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  As discussed above, the Board has found that 
the veteran was provided every opportunity to identify and 
submit evidence in support of his claim.  See also, 
VAOPGCPREC 01-2004.  Further, in a letter issued in March 
2004, the veteran was advised to send any additional evidence 
concerning his appeal to the Board.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records are included in the 
file.  There is no indication that there exists any evidence 
which has a bearing on the issue adjudicated here that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence to be associated with the record.  Hence, VA's duty 
to assist the veteran in the development of this claim has 
been satisfied.  

II.  Service Connection for Compensation Purposes

The veteran contends that he had six teeth extracted during 
service, and that he was not provided a denture due to his 
discharge from service.  He asserts that the extraction of 
the teeth in service ultimately led to the loss of all of his 
teeth.  The veteran's representative has contended that the 
veteran should be afforded a dental examination pursuant to 
38 C.F.R. § 17.160 (2003).



Applicable Law 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

However, compensable dental disabilities are limited by VA 
law and regulation.  With specific reference to claims of 
service connection for dental disability, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2003).  38 C.F.R. § 3.381(a) (2003).  Hence, the 
law precludes establishment of service connection for such 
disabilities for compensation purposes.

VA's Rating Schedule distinguishes between "replaceable 
missing teeth" or periodontal disease, and teeth lost as a 
result of "loss of substance of body of maxilla or 
mandible."  Simington v. West, 11 Vet. App. 41 (1998).  The 
former may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment, but the loss of teeth as 
described in the latter provision may be service-connected 
for compensation purposes and rated, in accordance with the 
applicable diagnostic code, when the loss is service-
connected.  38 C.F.R. § 3.381; See 38 C.F.R. § 4.150, 
Diagnostic Codes 9900 to 9916.  

Factual Background

The veteran's service medical records reveal that the veteran 
underwent a dental examination in March 1941.  At that time, 
he was shown to be missing teeth numbered 1, 16, and 17.  
Teeth numbered 2, 3, 8, 9, 14, 15, 18, 19 and 31 were noted 
to have cavities.  Tooth numbered 20 was noted to lie 
externally.  There was no periapical disease, marked 
malocclusion, lack of serviceable occlusion, pyorrhea 
alveolaris, or dentures.  A dental record dated in October 
1947 contained a "record of first examination" which 
reflected tooth numbered 20 was missing, and that cavities 
were present in teeth numbered 1, 2, 3, 4, 8, 9, 14, 15, 16, 
17, 18, 19, 30, 31, and 32.  The October 1947 dental record 
also contained a "record of subsequent dental operations" 
which reflected extraction of teeth numbered 1, 8, 9, and 10.  
Upon examination for separation for service, in September 
1949, six teeth were shown to be missing (teeth numbered 7, 
8, 9, 10, and 20).  Tooth numbered 16, previously noted as 
missing, was indicated as containing a filling.  Fillings 
were also noted in teeth numbered 2, 3, 4, 14, 15, 17, 18, 
31, and 32.  It was shown that he had been provided a bridge 
for tooth numbers 7, 8, 9 and 10.  There was no malocclusion, 
periodontoclasia or gingivitis.

Analysis 

The service medical records establish the veteran had 
replaceable missing teeth, and cavities during service.  
There was no evidence of maxilla or mandible impairment or 
dental trauma.  The record does not contain a report of 
dental examination subsequent to service.  Although the 
veteran's representative has argued that the veteran should 
be afforded a VA dental examination prior to adjudication of 
this appeal for service connection for compensation purposes, 
as noted above, service connection may not be established for 
compensation purposes for treatable carious teeth, 
replaceable missing teeth (except teeth lost as a result of 
loss of substance of body of the maxilla or mandible), dental 
or alveolar abscesses, and periodontal disease as such 
conditions may be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  The veteran has not alleged current dental 
disability other than missing teeth.  As such, the record 
does not demonstrate that a dental examination is required 
for a determination of whether the veteran's dental 
disability, replaceable missing teeth not due to loss of 
substance of the maxilla or mandible in service, is service 
connected.  38 C.F.R. § 17.160 (2003).

As the preponderance of the evidence fails to demonstrate 
that the veteran has a dental disability for compensation 
purposes that is etiologically related to service, service 
connection is not warranted.  The appeal is denied.


ORDER

Service connection for a dental disability for compensation 
purposes is denied.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

In his April 2002 claim, and in statements on appeal, the 
veteran has also sought service connection for dental 
disability, to include replaceable missing teeth numbered 7, 
8, 9, 10, 16 and 20, for VA outpatient dental treatment 
purposes.  In this regard, the Board notes that in a letter 
dated in November 2003, the veteran was advised that if he 
was seeking treatment for missing teeth from his period of 
service, he needed to file a claim at his nearest VA medical 
facility.  The Board also notes that an earlier application 
for dentures, received in December 1990, was forwarded to a 
VA medical center for consideration.  The record currently 
before the Board does not demonstrate whether a VA medical 
center has adjudicated the veteran's claim for service 
connection for a dental disability, to include replaceable 
missing teeth numbered 7, 8, 9, 10, 16 and 20, for VA 
outpatient dental treatment purposes.

Additionally, while the veteran was apprised of the 
applicable law and regulations governing entitlement to 
service connection for a dental disability for VA outpatient 
dental treatment purposes in the statement of the case issued 
in October 2002, he has not been given VCAA notice of the 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the veteran and VA 
in obtaining such evidence, consistent with 38 C.F.R. §§ 5103 
and 5103A and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In view of the foregoing, the issue of entitlement to service 
connection for a dental disability, to include replaceable 
missing teeth numbered 7, 8, 9, 10, 16 and 20, for VA 
outpatient dental treatment purposes, is remanded for the 
following action:

1.  The RO should contact all appropriate 
VA medical facilities and obtain 
documented clarification of whether the 
issue of entitlement to service 
connection for a dental disability, to 
include replaceable missing teeth 
numbered 7, 8, 9, 10, 16 and 20, for VA 
outpatient dental treatment purposes has 
been adjudicated by a VA medical 
facility.  All records associated with 
any such determination should be 
associated with the claims folder.

2.  If the benefit sought on appeal has 
not been adjudicated as previously 
granted, the RO must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

3.  If the benefit sought on appeal has 
not been adjudicated as previously 
granted, and after completion of all 
additional development deemed indicated, 
to include a dental examination, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
dental disability, to include replaceable 
missing teeth numbered 7, 8, 9, 10, 16 
and 20, for VA outpatient dental 
treatment purposes.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is advised that a failure to report for a 
scheduled examination, if any, without good cause could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2000).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



